Zitman v Sutton LLC (2019 NY Slip Op 08527)





Zitman v Sutton LLC


2019 NY Slip Op 08527


Decided on November 26, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 26, 2019

Mazzarelli, J.P., Kapnick, Gesmer, Moulton, JJ.


10437 652015/18

[*1] Haim Zitman, Plaintiff-Appellant,
vSutton LLC, et al., Defendants-Respondents.


Robert Elan, New York, for appellant.
Haim Zitman, appellant pro se.
Cullen & Associates P.C., New York (Wayne L. DeSimone of counsel), for respondents.

Order, Supreme Court, New York County (Arlene P. Bluth, J.), entered on or about September 6, 2018, which granted defendant's motion to dismiss the complaint as time-barred, unanimously reversed, on the law, without costs, and the motion denied.
Plaintiff's claims for rent overcharges during the six years preceding the commencement of this action, based chiefly on an allegedly improper rent increase in about 1986, are timely (see CPLR 213-a; Moore v Greystone Props. 81 LLC, ___ AD3d ___, 2019 NY Slip Op 07488 [1st Dept 2019]; Dugan v London Terrace Gardens, L.P., ___ AD3d ___, 2019 NY Slip Op 06578, *3 [1st Dept 2019]). Although the complaint was dismissed on September 6, 2018, the action remained "pending" for purposes of retroactive application of CPLR 213-a during the pendency of the
instant appeal (see L 2019, ch 36, Part F, § 7; Dugan, 2019 NY Slip Op 06578, *1).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 26, 2019
DEPUTY CLERK